Exhibit 10.15
 
CONSENT, WAIVER AND AGREEMENT
 
This Consent and Waiver Agreement (“Agreement”) is entered into as of the 30th
day of July, 2009 (the “Effective Date”), by and among CryoPort, Inc., a Nevada
corporation (the “Company”) and the Company's subsidiary CryoPort Systems, Inc.,
a California corporation (“CSI”), on the one hand, and Enable Growth Partners LP
("EGP"), Enable Opportunity Partners LP (“EOP”), Pierce Diversified Strategy
Master Fund LLC, Ena (“Pierce”, and together with EGP and EOP, the “Enable
Funds") and BridgePointe Master Fund Ltd. (“BridgePointe” together with the
Enable Funds, each individually referred to as a “Holder" and collectively as
the “Holders”), on the other hand. Capitalized terms not defined in this
Agreement shall have the meanings ascribed to such terms in or incorporated by
reference in the February 2009 Amendment Agreement (as defined below).
 
RECITALS:
 
A.           The Company, CSI and the Holders are parties to that certain
Amendment to Debentures and Warrants, Agreement and Waiver entered into on
February 19, 2009, and effective as of January 27, 2009 (the “February 2009
Amendment Agreement”).
 
B.           All recitals contained in the February 2009 Amendment Agreement are
hereby incorporated into this Agreement by this reference.
 
C.           From March 30, 2009 to the date of this Agreement, the Company has
issued and sold to investors convertible promissory notes with an approximate
aggregate principal balance of $1,156,500 (the “Existing Bridge Notes”) and
common stock purchase warrants to purchase an aggregate of approximately 454,000
shares of the Company’s common stock (the “Existing Bridge Warrants”).  The
purchase agreement and related transaction documents accompanying the Existing
Bridge Notes and the Existing Bridge Warrants are collectively referred to
herein as the “Existing Bridge Transaction Documents”).
 
D.           Unless the Holders consent to the issuance of the Bridge Notes to
the Bridge Investors, the issuance of the Bridge Notes will be a breach of the
covenant contained in Section 7(a) of the Debentures (the “Debt Covenant”).
 
E.           The Company also seeks consent to issue Additional Bridge Notes (as
defined below) in the form of the Existing Bridge Notes, as further described
herein.
 
F.           For purposes hereof, “2007 Securities Purchase Agreement” and “May
2008 Securities Purchase Agreement” shall have the respective meanings set forth
in the February 2009 Amendment Agreement.
 
G.           For purposes hereof, “Bridge Notes” shall mean the Existing Bridge
Notes and any Additional Bridge Notes (as defined below), “Bridge Warrants”
shall mean the Existing Bridge Warrants and any Additional Bridge Warrants (as
defined below) and “Bridge Investors” shall mean the past, present or future
purchasers of Bridge Notes.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual benefits accruing to the Company,
CSI and the Holders, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, CSI and the Holders
agree as follows:
 
AGREEMENT:
 
1.   Consent and Waiver.  Upon execution of this Agreement by the Company, CSI
and the Holders, the Holders hereby (i) consent to the issuance, prior to the
date hereof, of  Existing Bridge Notes in the aggregate principal amount of
$1,156,500, (ii) acknowledge and agree that the Company may issue additional
debt (“Additional Bridge Notes”) and warrants (the “Additional Bridge Warrants”)
upon identical terms as the existing Bridge Notes, Bridge Warrants and Bridge
Transaction Documents, respectively, after the date hereof, provided (a) that
neither the conversion price of the Bridge Notes nor the exercise price of the
Bridge Warrants shall adjust to a price that is less than the conversion price
of the Debentures (as defined in the February 2009 Amendment Agreement), as may
be adjusted as provided therein, (b) that the number of Additional Bridge
Warrants issued shall not exceed 0.4 warrant shares per dollar of principal
amount of Additional Bridge Notes purchased, (c) that the Bridge Notes shall be
unsecured and junior in right of payment to the Debentures, and (d) that
aggregate principal balance of the Bridge Notes, in the aggregate, does not
exceed $1,500,000, and (iii) agree to waive compliance with the Debt Covenant
with respect to the Company’s issuance of the Bridge Notes, subject to the
Company’s compliance with this Agreement.
 
2.   Repayment of Bridge Notes.  Unless the Holders otherwise agree in writing,
the Company hereby agrees that the principal balance of the Bridge Notes,
together with all accrued interest thereon (collectively, the “Bridge Note
Indebtedness”), shall not be paid to the Bridge Investors in cash prior to the
Maturity Date; provided, however, that nothing contained in this Agreement, the
Debentures, the Securities Purchase Agreements or the Warrants (collectively,
the “Transaction Documents”) shall prohibit the Company from paying the Bridge
Note Indebtedness prior to the Maturity Date by issuing to the Bridge Investors
shares of the Company’s common stock (as provided in the Bridge Notes)(“Payment
Shares”), provided that, for purposes of such payment, such Payment Shares are
valued at a price which equals or exceeds the then current conversion price of
the Debentures.
 
3.   Confirmation Regarding Right to Participate. By executing this Agreement,
each Holder hereby confirms that the Company, pursuant to Section 4.12 of the
Securities Purchase Agreements, provided notice to such Holder of its right to
participate in the offering of the Bridge Notes and Bridge Warrants, and that
such Holder elected not to participate in such offering.
 
4.   Adjustment to Warrant Exercise Price and Antidilution Adjustment to Number
of Warrants.
 
(a)  The parties hereby confirm that the Exercise Price (as defined in each of
the Warrants) of each of the Warrants (as “Warrants” is defined in the 2007
Securities Purchase Agreement and the May 2008 Securities Purchase Agreement,
respectively), as provided for in each of the Warrants, is hereby decreased to
$0.51 (to the extent that such exercise price was previously above $0.51),
subject to further adjustment pursuant to the terms of the Warrants (such
adjustment, the “Warrant Adjustment”).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)  In connection with the Warrant Adjustment, the number of shares of the
Warrants underlying the Warrants held by Holders of the May 2008 Convertible
Debentures, are hereby proportionally increased as shown in the table attached
as Schedule “A” hereto, and the number of Warrants underlying the Warrants held
by Holders of the September 2007 Debentures, respectively, are hereby
proportionally increased by mutual agreement as shown in the table attached as
Schedule “A” hereto, subject to further increase pursuant to the terms of the
Warrants.
 
5.   Effect on Transaction Documents. Subject to the amendments and waivers
provided herein, all of the terms and conditions of the Transaction Documents
shall continue in full force and effect after the execution of this Agreement
and shall not be in any way changed, modified or superseded by the terms set
forth herein, including but not limited to, any other obligations the Company
may have to the Holders under the Transaction Documents.  Except as expressly
set forth herein, this Agreement shall not be deemed to be a waiver, amendment
or modification of any provisions of the Transaction Documents or of any right,
power or remedy of the Holders, or constitute a waiver of any provision of the
Transaction Documents (except to the extent herein set forth), or any other
document, instrument and/or agreement executed or delivered in connection
therewith, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder.  The Holders reserve all rights,
remedies, powers, or privileges available under the Transaction Documents, at
law or otherwise. 
 
It is expressly agreed and understood that notwithstanding the adjustment to the
Exercise Price and to the number of Warrants pursuant hereto, for purposes of
Rule 144 and sub-section (d)(3)(ii) thereof, it is intended, understood and
acknowledged that the holding period of the Common Stock issuable upon exercise
of the Warrants (including the increased number of Warrants) in a cashless
exercise transaction shall tack back to the original issue date of such Warrants
and thus, the Warrants shall be deemed to have been acquired at the time the
Warrants were originally issued. Upon presentation of a standard Rule 144
representation letter from the Holder to the Company, the Company shall not
require any legal opinion from the Holder as to the applicability of Rule 144 to
allow the issuance of unlegended, freely trading shares upon a cashless exercise
of the Warrants.   The Company hereby agrees not to take a position contrary to
this Section 5 and agrees to take all actions necessary to issue such shares of
Common Stock upon a cashless exercise of the Warrants without restriction and
not containing any restrictive legend.


It is also expressly agreed and understood that, notwithstanding the waivers
granted herein, the Bridge Notes shall be unsecured and shall be junior to the
Debentures in both right of payment and lien priority.


6.   Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders.
 
7.   Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
applicable Transaction Document.
 
 
3

--------------------------------------------------------------------------------

 
 
8.   Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of the Purchasers. The Company may not assign (except
by merger) its rights or obligations hereunder without the prior written consent
of the Holders.  The Holders may assign their respective rights hereunder in the
manner and to the Persons as permitted under the applicable Transaction
Document.
 
9.   Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
10.   Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Transaction Documents.
 
11.   Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
12.   Headings. The headings in this Agreement are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
13.   Representations and Warranties; Corporate Authority.  The Company hereby
makes the representations and warranties set forth below to the Holders that as
of the date of its execution of this Agreement:
 
(a)  The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder and thereunder.  The execution and
delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of such Company and no further action is required by such
Company, its board of directors or its stockholders in connection
therewith.  This Agreement has been duly executed by the Company and, when
delivered in accordance with the terms hereof will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


 
4

--------------------------------------------------------------------------------

 
 
(b)  The execution, delivery and performance of this Agreement by the Company
and the consummation by the Company of the transactions contemplated hereby do
not and will not: (i) conflict with or violate any provision of the Company’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any lien upon any of the properties or assets of the Company,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other material instrument (evidencing
Company debt or otherwise) or other material understanding to which the Company
is a party or by which any property or asset of the Company is bound or
affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.


(c)  No consideration has been offered or paid to any person to amend or consent
to a waiver, modification, forbearance or otherwise of any provision of any of
the Transaction Documents.


14.   Joint Preparation.  Each of the parties hereto acknowledges that this
Agreement has been prepared jointly by the parties hereto, and shall not be
strictly construed against either party.
 
15.   Amendments Not Effective Until All Parties Agree. The amendments herein
shall not be effective unless and until the Company, its undersigned
subsidiaries and all of the Holders of the Debentures shall have agreed to the
terms and conditions hereunder.
 
16.   Disclosure and Filing of 8-K. Except with respect to the material terms
and conditions of the transactions contemplated by this Agreement, the Company
confirms that, as of the date of this Agreement, neither it nor any other Person
acting on its behalf has provided any of the Investors or their agents or
counsel with any information that it believes constitutes or might constitute
material, nonpublic information. On or before the second (2nd) Trading Day
immediately following the date hereof, the Company shall file a Current Report
on Form 8-K, reasonably acceptable to each Investor disclosing the material
terms of the transaction contemplated hereby, which shall include this Agreement
as an attachment hereto.
 
17.   INDEPENDENT NATURE OF INVESTORS’ OBLIGATIONS AND RIGHTS.  THE COMPANY HAS
ELECTED TO PROVIDE ALL INVESTORS WITH THE SAME TERMS AND FORM OF THIS AGREEMENT
FOR THE CONVENIENCE OF THE COMPANY AND NOT BECAUSE IT WAS REQUIRED OR REQUESTED
TO DO SO BY THE INVESTORS.  THE OBLIGATIONS OF EACH INVESTOR UNDER THIS
AGREEMENT, AND ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT JOINT WITH THE
OBLIGATIONS OF ANY OTHER INVESTOR, AND NO INVESTOR SHALL BE RESPONSIBLE IN ANY
WAY FOR THE PERFORMANCE OR NON-PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
INVESTOR UNDER THIS AGREEMENT OR ANY TRANSACTION DOCUMENT. NOTHING CONTAINED
HEREIN OR IN ANY TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY INVESTOR
PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE INVESTORS AS A PARTNERSHIP,
AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE INVESTORS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP
WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE TRANSACTION DOCUMENTS.  EACH INVESTOR SHALL BE ENTITLED TO
INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION, THE
RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF THE OTHER TRANSACTION DOCUMENTS,
AND IT SHALL NOT BE NECESSARY FOR ANY OTHER INVESTOR TO BE JOINED AS AN
ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE. EACH INVESTOR HAS BEEN
REPRESENTED BY ITS OWN SEPARATE LEGAL COUNSEL IN THEIR REVIEW AND NEGOTIATION OF
THIS AGREEMENT AND THE TRANSACTION DOCUMENTS.


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.
 
COMPANY:


CRYOPORT, INC.,
a Nevada corporation


By:  /s/ Larry G. Stambaugh           
Name:  Larry G. Stambaugh
Title:  Chairman and CEO


CSI


CRYOPORT SYSTEMS, INC.,
a California corporation


By: /s/ Larry G. Stambaugh           
Name:  Larry G. Stambaugh
Title:  Chairman and CEO


HOLDERS:


BRIDGEPOINTE MASTER FUND LTD.,
a Cayman Islands Exempted Company


By:  /s/ Eric S. Swartz                     
Name: Eric S. Swartz
Title: Director
 
ENABLE GROWTH PARTNERS LP


By:  /s/ Adam Epstein                     
Name: Adam Epstein
Title: Principal


 
6

--------------------------------------------------------------------------------

 


ENABLE OPPORTUNITY PARTNERS LP


By:  /s/ Adam Epstein                     
Name: Adam Epstein
Title: Principal




PIERCE DIVERSIFIED STRATEGY MASTER
FUND LLC, Ena


By:  /s/ Adam Epstein                      
Name: Adam Epstein
Title: Principal
 
 
 
7

--------------------------------------------------------------------------------

 
 
Schedule A To Consent, Waiver and Agreement
 
Original Issue Discount 8% Senior Secured Convertible Debentures (09/27/2007)
 
Buyer
 
Current
Exercise Price
   
Current
Warrant
Shares
   
Revised
Exercise Price
   
Adjusted
Number of Warrant
Shares
(as reset)
                           
BridgePointe Master Fund Ltd.
                            $ 0.60       3,221,286     $ 0.51       3,789,748  
    $ 0.60       787,815     $ 0.51       926,841       $ 0.60       1,400,560  
  $ 0.51       1,647,718  
Enable Growth Partners LP
                                    $ 0.60       6,846,380     $ 0.51      
8,054,565       $ 0.60       1,093,751     $ 0.51       1,286,766       $ 0.60  
    1,944,445     $ 0.51       2,287,582  
Enable Opportunity Partners LP
                                    $ 0.60       1,209,993     $ 0.51      
1,423,521       $ 0.60       193,304     $ 0.51       227,416       $ 0.60      
343,651     $ 0.51       404,295  
Pierce Diversified Strategy Master
                                    $ 0.60       167,667     $ 0.51      
197,255       $ 0.60       26,786     $ 0.51       31,513       $ 0.60      
47,619     $ 0.51       56,022                                    
Total
            17,283,257               20,333,242                                
                                     
Original Issue Discount 8% Secured Convertible Debentures (05/30/2008)
 
Buyer
 
Current
Exercise Price
   
Current
Warrant
Shares
   
Revised
Exercise Price
   
Adjusted
Number of Warrant
Shares
(as reset)
                                   
BridgePointe Master Fund Ltd.
                                    $ 0.60       2,281,746     $ 0.51      
2,684,407       $ 0.60       3,348,214     $ 0.51       3,939,075              
                     
Total
            5,629,960               6,623,482  

 
 
 
A-1